DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 16-19, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 20, directed to the invention of system for repairing a cardiac valve does not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 03/12/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120,121, 365(c), and 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application. Application No. 14/242,151 or 13/319,030, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the prior-filed applications do not divulge the claimed embodiment of figures 13-15E which includes claimed structures elongated introducer shaft, first locking mechanism, and second locking mechanism (Claims 9-13). Hence, claims 9-13 are not afforded the priority date of detailed prior-filed applications above.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Thomas Richardson on 03/13/21.
The application has been amended as follows:
Claim 20 has been cancelled. 
Reasons for Allowance
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches a plurality of anchors, configured for delivery, from a proximal end of the catheter, toward the annuloplasty structure and the heart and substantially along the annuloplasty structure axis and the catheter axis, while at least a portion of the annuloplasty structure is within the delivery passage of the catheter.
As to claim 1, prior art reference Tuval discloses the invention as substantially claimed but fails to divulge a plurality of anchors, configured for delivery, from a proximal end of the catheter, toward the annuloplasty structure and the heart and substantially along the annuloplasty structure axis and the catheter axis, while at least a portion of the annuloplasty structure is within the delivery passage of the catheter.
As to claim 1, prior art reference Webler discloses the invention as substantially claimed but fails to divulge a plurality of anchors, configured for delivery, from a proximal end of the catheter, toward the annuloplasty structure and the heart and substantially along the annuloplasty structure axis and the catheter axis, while at least a portion of the annuloplasty structure is within the delivery passage of the catheter.
Claims 16-19 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches anchoring the annuloplasty structure to cardiac tissue by delivering a plurality of anchors, from a proximal end of the catheter, toward the annuloplasty structure and the heart and substantially along the annuloplasty structure axis and the catheter axis, while at least a portion of the annuloplasty structure is within the delivery passage of the catheter.
As to claim 16, prior art reference Tuval discloses the invention as substantially claimed but fails to divulge anchoring the annuloplasty structure to cardiac tissue by delivering a plurality of anchors, from a proximal end of the catheter, toward the annuloplasty structure and the heart and substantially along the annuloplasty structure axis and the catheter axis, while at least a portion of the annuloplasty structure is within the delivery passage of the catheter.
As to claim 16, prior art reference Webler discloses the invention as substantially claimed but fails to divulge anchoring the annuloplasty structure to cardiac tissue by delivering a plurality of anchors, from a proximal end of the catheter, toward the annuloplasty structure and the heart and substantially along the annuloplasty structure axis and the catheter axis, while at least a portion of the annuloplasty structure is within the delivery passage of the catheter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 02/19/21, with respect to priority of claim 1 have been fully considered and are persuasive. Therefore, independent claim 1 and its dependent claims 2-8 and 14-19 are given priority to the prior-filed applications 14/242,151 or 13/319,030. However, claims 9-13 are not generic and are specific to the embodiments of Figures 13-15E because the prior-filed applications do not divulge the claimed structures including the elongated introducer shaft, first locking mechanism, and second locking mechanism. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

	
	/C.U.I/               Examiner, Art Unit 3771         

/MELANIE R TYSON/Primary Examiner, Art Unit 3771